PER CURIAM:
Peter O. Odighizuwa appeals the magistrate judge’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Odighizuwa v. Strouth, No. 7:06-cv-00720-mfu, 2007 WL 1170640 (WD.Va. Apr. 17, 2007 & 2007 WL 2007337, July 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The case was decided by a magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).